Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 11/10/2021.
Claims 1-27 are pending, where claims 1, 18 and 22 are independent.
 The obviousness-type double patenting rejection set forth in the Non-Final Office Action is maintained since the Applicant has not submitted a Terminal Disclaimer. However, the response of the applicant in remarks page 7 "--- due to the pending nature of the '336 application, the issue is not ripe. As such, Applicant respectfully requests that the rejection be held in abeyance until allowable subject matter is identified ---" is considered till the final form.   
The claim objection and rejections under 101 have been withdrawn because the arguments and amended claims overcome the rejections.

Continued Examination under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 11/10//2021 has been entered.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/10/2021 has been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments 
Applicant's arguments filed on 11/10/2021 have been fully considered but they are not persuasive. 
As to pages 8-10, applicant argues Kuijpers/Lin does not teach or suggest “moving the stage to a target location" and “using the measuring system to take a measurement indicative of an actual position of a structure; comparing the actual position of the structure to an expected position of the structure to determine an error; and using the error to modify the target location" as recited in claims 1, 18 and 22. However, in page 9 of the remarks, applicant acknowledges “Kujipers merely discloses a generic positioning system capable of moving the stage 9 or the cured resin on the sage 9 --- the use of a displacement sensor to detect the deformation of one or more components of a filter unit 16b and/or a pump unit 16a, which are part of a resin conditioning unit 16” of claim 1, Kuijpers remains entirely silent with respect to "using the error to modify the target location”.
Examiner respectfully disagrees because (Kuijpers [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative  obviously teaches the limitation “moving the stage to a target location” and (Kuijpers [0005-0018] “additive manufacturing device - ensures that desired characteristics - of the resin are maintained and/or modified for a particular application - avoids an excess of suspended particles and solids above a predetermined size in layer of curable resin - produced three dimensional object - of a higher quality - to guarantee that suspended particles in the resin do not exceed a particular size - avoiding scratches and/or other layer irregularities during the manufacturing process” [0050-69] “monitoring unit 30 - process measurement data to detect anomalies, trends in sensor parameters - using the appropriate measurements” [abstract] see Fig. 1-5, modified for a particular application based on desired or predetermined application and layer irregularities provides modify the target location based on error) also obviously teaches the limitation “using the error to modify the target location”. Again, the new reference Staal discloses the robotic measuring system for measurement and comparison for the adjustment. Thereby, in combination of the references obviously teach the argued limitations. Therefore Applicant’s arguments are not persuasive. 
Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related applications (e.g. Application No. 16/261201, 16/231539, 16/560479, 15/881153, 15/880781, 15/802290, 15/802309, 15/802351, 15/802334, 15/743676, 16/280336) stand pending and/or yet to be examined. These are plurality of Co-pending related Applications. See MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 1, 18 and 22 are provisionally rejected on the ground of nonstatutory double patenting over claims over claims 1, 14 and 25 of copending U.S. Patent application 16/280336 ( U.S. Patent Publication No. 2020/0262150). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending U.S. Patent application No.16/280336 (U.S. Patent Publication No. 2020/0262150) and the applications are claiming common subject matter, as follows: 

Instant Application No. 16/280390  
U.S. Patent application 16/280336 and Publication No. 2020/0262150
Title 
METHOD AND APPARATUS FOR BUILD THICKNESS CONTROL IN ADDITIVE MANUFACTURING
METHOD AND APPARATUS FOR LAYER THICKNESS CONTROL IN ADDITIVE MANUFACTURING
Claim 1. A method for forming a part using an additive manufacturing apparatus that includes a resin support configured to support an uncured layer of resin within a build zone, a stage configured to hold a stacked arrangement of one or more cured layers of the resin that form at least a portion of the part, a measuring system, and an actuator configured 
performing an additive manufacturing cycle including the following steps: depositing an uncured layer of resin; moving the stage to a target location; curing the uncured layer of resin; and moving the stage away from the target location; repeating the additive manufacturing cycle; 
performing a measuring process wherein the measuring process includes the following steps: 
using the measuring system to take a measurement indicative of an actual position of a structure; 
comparing the actual position of the structure to an expected position of the structure to determine an error; and using the error to modify the target location.

maintaining a thickness of a layer of resin which is radiant-energy-curable at a predetermined thickness, by the steps of: 
using a first material depositor to deposit the resin to form a deposited resin layer on a build surface, at least a portion of which is transparent; 

adjusting the thickness of the deposited resin layer to define a region of the deposited layer that has a predetermined thickness; 
positioning the region of the deposited layer having a predetermined thickness in a build zone; 
executing a build cycle, including the steps of: 
positioning a stage relative to the build surface so as to define a layer increment in the deposited resin layer; 
selectively curing the resin using an application of radiant energy in a specific pattern so as to define the geometry of a cross-sectional layer of the component; 
moving the build surface and the stage relatively apart so as to separate the component from the build surface; and repeating the steps of maintaining the thickness and executing the build cycle, for a plurality of layers until the component is complete.



 Claims 1, 18 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 14 and 25 of co-pending U.S. Patent application 16/280336 and Publication No. 20208/0262150.  depositing an uncured layer of resin; moving the stage to a target location; curing the uncured layer of resin; and moving the stage away from the target location; repeating the additive manufacturing cycle” of the application is equivalent to the limitation “adjusting the thickness of the deposited resin layer to define a region of the deposited layer that has a predetermined thickness; positioning the region of the deposited layer having a predetermined thickness in a build zone; executing a build cycle” of the patent co-pending application) in scope and they use the similar limitations and produce the same end result of manufacturing object by means of layer-wise additive manufacturing. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1, 14 and 25 of the co-pending application to arrive at the claims 1, 18 and 22 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kuijpers et al., (USPGPub No. 20180200948 A1) in view of Lin et al., (USPGPub No. 20170182708 A1) and Staal, et al. (USPGPub No. 2018/0126629 A1). 
As to claims 1 and 22, Kuijpers discloses A method for forming a part using an additive manufacturing apparatus that includes a resin support configured to support an uncured layer of resin within a build zone, a stage configured to hold a stacked arrangement of one or more cured layers of the resin that form at least a portion of the part, a measuring system, and an actuator configured to change the relative position of the stage and the resin support (Kuijpers [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-69] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [0002-0049] see Fig. 1-5) the method comprising the steps of: 
performing an additive manufacturing cycle (Kuijpers [0005-0018] “additive manufacturing device - ensures that desired characteristics - of the resin are maintained and/or modified for a particular application - a predetermined size in layer of curable resin - produced three dimensional object” [abstract] “device for manufacturing a three dimensional object” [0051-61] “additive manufacturing device” see Fig. 1-5) including the following steps: 
depositing an uncured layer of resin (Kuijpers [abstract] “a resin depositor - layer of curable resin - radiation source one or more cured resin layers” [0041-50] “produce a three dimensional object using the additive manufacturing system - by holding the stage 9 with the first layer of uncured resin above the transparent support plate 8 and performing a full plate exposure” [0005-0018] “additive manufacturing device - ensures that desired characteristics - of the resin are maintained and/or modified for a particular application” [0051-61] see Fig. 1-5); 
moving the stage to a target location; curing the uncured layer of resin; and moving the stage away from the target location (Kuijpers [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0005-0018] “additive manufacturing device - ensures that desired characteristics - of the resin are maintained and/or modified for a particular application - predetermined size in layer of curable resin” [0041-50] “produce a three dimensional object using the additive manufacturing system - by holding the stage 9 with the first layer of uncured resin” [0050-69] “transporting the layer of curable resin 6 to a position - foil substrate 2 moving from a source roll 22 to a used foil roll 23, under control of the foil substrate control unit 21 - actuators/motors” see Fig. 1-5, transporting the layer to a position provides the target location); 
comparing the actual position of the structure to an expected position of the structure to determine an error (Kuijpers [0005-0018] “particles in the resin do not exceed a particular size - filter unit arranged to ensure - a resin layer have a size not exceeding e.g. a layer thickness - avoiding scratches and/or other layer irregularities during the manufacturing process” [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-69] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [see Fig. 1-5, irregularities as error); and 
using the error to modify the target location (Kuijpers [0005-0018] “additive manufacturing device - ensures that desired characteristics - of the resin are maintained and/or modified for a particular application - avoids an excess of suspended particles and solids above a predetermined size in layer of curable resin - produced three dimensional object - of a higher quality - to guarantee that suspended particles in the resin do not exceed a particular size - avoiding scratches and/or other layer irregularities during the manufacturing process” [0050-69] “monitoring unit 30 - process measurement data to detect anomalies, trends in sensor parameters - using the appropriate measurements” [abstract] see Fig. 1-5, modified for a particular application based on desired or predetermined application and layer irregularities provides modify the target location based on error).
But, Kuijpers does not explicitly teach repeating the additive manufacturing cycle; performing a measuring process wherein the measuring process includes the following steps: using the measuring system to take a measurement indicative of an actual position of a structure;
However, Lin discloses repeating the additive manufacturing cycle (Lin [0056-57] “operations repeated for as - required for the layer, or the operations repeated for a new layer” [0033-55] see Fig. 1-13); and
Staal discloses performing a measuring process wherein the measuring process (Staal [0056-78] “electronic controller controls the relative position of the build surface 107 relative to the liquid, by moving the platform 105 --- robotic measuring system perform such a determination by initially measuring and characterizing positions, shapes and/or heights of the fiducial markers to ensure that they comply with the fiducial marker definition” [abstract] [0019-0051] see Fig. 1-4) includes the following steps: 
using the measuring system to take a measurement indicative of an actual position of a structure (Staal [0056-78] “electronic controller controls the relative position of the build surface 107 relative to the liquid, by moving the platform 105 --- robotic measuring system perform such a determination by initially measuring and characterizing positions, shapes and/or heights of the fiducial markers to ensure that they comply with the fiducial marker definition” [abstract] [0019-0051] see Fig. 1-4); 
Kuijpers and Lin and Staal are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain three dimensional additive manufacturing.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities repeating the additive manufacturing and measuring system, as taught by Kuijpers, and incorporating repeating operations for as required for the each layer, as taught by Lin, and robotic measuring system as taught by Staal.  

As to claim 2, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the step of performing a measuring process is performed every cycle (Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, each layer provides performance of each cycle).

As to claim 3, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the step of using the error is performed every cycle during which a measuring process is performed (Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 ” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, irregularities of each layer provides as error of each cycle).

As to claim 4, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
(Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 ” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, element 30 includes measuring devices and processor to obviously estimate the total error from error of each cycle/step).

As to claim 5, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the structure is one of the following: the stage, a surface of the uncured layer of resin, a surface of the part, or a combination thereof (Kuijpers [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-691] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [0002-0049] see Fig. 1-5).

As to claim 6, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the measuring system is configured to determine a plane of the structure by measuring a set of multiple locations on the structure (Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 ” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, ).

As to claim 7, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 6, wherein the structure is the part (Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 - cross sectional slice of the object 12 to be solidified” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, object as the part).

As to claims 8 and 20, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 7, wherein the measuring system is configured to measure a first set of multiple locations after the first cycle and measure a second set of multiple locations after a second cycle and wherein the second set of multiple locations is different than the first set of multiple locations (Lin [0033-55] “build plate 130 starts at a position near the bottom of vat 110, and a varying pattern of light 180 is directed through window 115 to create solid structure 160 as build plate 130 - computer 150 build 3D structure 160 using multiple materials” [0056-57] “operations repeated for as - required for the layer, or the operations repeated for a new layer” see Fig. 1-13, multi-material object having plurality of digital data at plurality of location for each layer provides plurality set of data for multiple location may be first set, second set and so on; they are different from each other).
 disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, wherein the measurement is indicative of the actual position of the structure is taken relative a reference location that is positioned on the stage (Lin [0033-55] “build plate 130 starts at a position near the bottom of vat 110, and a varying pattern of light 180 is directed through window 115 to create solid structure 160 as build plate 130 - computer 150 build 3D structure 160 using multiple materials” [0056-57] “operations repeated for as - required for the layer, or the operations repeated for a new layer” see Fig. 1-13, start position as reference location).

As to claim 10, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 9, wherein the reference location is defined by a cured layer of resin (Lin [0033-55] “build plate 130 starts at a position near the bottom of vat 110, and a varying pattern of light 180 is directed through window 115 to create solid structure 160 as build plate 130 - computer 150 build 3D structure 160 using multiple materials” [0056-57] “operations repeated for as - required for the layer, or the operations repeated for a new layer” see Fig. 1-13, each layer a layer of resin).

As to claim 11, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
(Lin [0033-55] “build plate 130 starts at a position near the bottom of vat 110, and a varying pattern of light 180 is directed through window 115 to create solid structure 160 as build plate 130 - computer 150 build 3D structure 160 using multiple materials” [0056-57] “operations repeated for as - required for the layer, or the operations repeated for a new layer” see Fig. 1-13).

As to claim 12, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 10, wherein the apparatus is configured such that the reference location can be defined by a block that is built on the stage in parallel with the part (Lin [0033-55] “build plate 130 starts at a position near the bottom of vat 110, and a varying pattern of light 180 is directed through window 115 to create solid structure 160 as build plate 130 - computer 150 build 3D structure 160 using multiple materials” [0056-57] “operations repeated for as - required for the layer, or the operations repeated for a new layer” see Fig. 1-13).

As to claim 13, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 12, wherein the block is a frame positioned around the part (Lin [0033-55] “build plate 130 starts at a position near the bottom of vat 110, and a varying pattern of light 180 is directed through window 115 to create solid structure 160 as build plate 130 - computer 150 build 3D structure 160 using multiple materials” [0056-57] “operations repeated for as - required for the layer, or the operations repeated for a new layer” see Fig. 1-13, element 110 as frame of position around part/object).

As to claim 14, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the structure is a surface of the part (Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 - cross sectional slice of the object 12 to be solidified” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, cross sectional slice of the object as the surface of the part).

As to claim 15, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
(Kuijpers [0050-69] “variable height blade 20 allows for a smooth and even layer of curable resin 6 having a predetermined thickness d across a width of the foil substrate 2 - monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 - cross sectional slice of the object 12 to be solidified” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, cross sectional slice of the object provides height).

As to claim 16, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 14, wherein the stage is configured to move an adjusted distance equal to a predetermined layer thickness plus an amount equal to accumulated error (Kuijpers [0050-69] “variable height blade 20 allows for a smooth and even layer of curable resin 6 having a predetermined thickness d across a width of the foil substrate 2 - monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 - cross sectional slice of the object 12 to be solidified” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, cross sectional slice of the object provides height).

As to claim 17, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 16, wherein a cured layer of resin is created in a cycle and the stage is configured to move the adjusted distance after a predetermined number of cycles (Kuijpers [0005-0018] “additive manufacturing device - ensures that desired characteristics - of the resin are maintained and/or modified for a particular application - a predetermined size in layer of curable resin - produced three dimensional object” [abstract] “device for manufacturing a three dimensional object” [0050-69] see Fig. 1-5, modified for a particular application based on desired or predetermined application provides the adjusted distance).

(Kuijpers [abstract] “additive manufacturing device for manufacturing a three dimensional object” [0002-0049] see Fig. 1-5), comprising: 
a resin support that defines a build surface that is configured to support an uncured layer of resin (Kuijpers [abstract] “additive manufacturing device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-691] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [0002-0049] see Fig. 1-5); 
a stage configured to hold a stacked arrangement of one or more cured layers of resin that form a part that defines a surface positioned opposite the stage (Kuijpers [abstract] “additive manufacturing device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-691] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [0002-0049] see Fig. 1-5); 
a radiant energy apparatus positioned opposite to the stage such that it is operable to generate and project radiant energy in a predetermined pattern (Kuijpers [abstract] “additive manufacturing device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-69] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 - projecting a complete cross sectional image with sufficient resolution and radiation energy onto the layer of curable resin” [0002-0049] see Fig. 1-5); 
an actuator configured to change the relative position of the stage and the resin support (Kuijpers [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0005-0018] “additive manufacturing device - ensures that desired characteristics - of the resin are maintained and/or modified for a particular application - predetermined size in layer of curable resin” [0041-50] “produce a three dimensional object using the additive manufacturing system - by holding the stage 9 with the first layer of uncured resin” [0050-69] “transporting the layer of curable resin 6 to a position - foil substrate 2 moving from a source roll 22 to a used foil roll 23, under control of the foil substrate control unit 21 - actuators/motors” see Fig. 1-5); and determining an error in the position of the one or more structures (Kuijpers [0005-0018] “particles in the resin do not exceed a particular size - filter unit arranged to ensure - a resin layer have a size not exceeding e.g. a layer thickness - avoiding scratches and/or other layer irregularities during the manufacturing process” [abstract] ‘device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-69] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [see Fig. 1-5, irregularities as error); and receive a signal indicative of the error from the measuring system (Kuijpers [0005-0018] “particles in the resin do not exceed a particular size - filter unit arranged to ensure - a resin layer have a size not exceeding e.g. a layer thickness - avoiding scratches and/or other layer irregularities during the manufacturing process” [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-69] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [see Fig. 1-5, irregularities as error); 
wherein the structure is one of the following: the stage, a surface of the uncured layer of resin, a surface of the part, and a combination thereof (Kuijpers [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” [0050-691] “additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30” [0002-0049] see Fig. 1-5).

But, Kuijpers does not explicitly teach a measuring system that is configured for measuring the position of one or more structures relative to the resin support; a controller communicatively coupled to the actuator and the measuring system, the controller programmed to: transmit one or more instructions to the actuator to cause a change in the relative position of the stage and the resin support; 
However, Staal discloses a measuring system that is configured for measuring the position of one or more structures relative to the resin support (Staal [0056-78] “electronic controller controls the relative position of the build surface 107 relative to the liquid, by moving the platform 105 --- robotic measuring system perform such a determination by initially measuring and characterizing positions, shapes and/or heights of the fiducial markers to ensure that they comply with the fiducial marker definition” [abstract] [0019-0051] see Fig. 1-4); and 
a controller communicatively coupled to the actuator and the measuring system the controller programmed to: transmit one or more instructions to the actuator to cause a change in the relative position of the stage and the resin support (Staal [0056-78] “electronic controller controls the relative position of the build surface 107 relative to the liquid, by moving the platform 105 --- robotic measuring system perform such a determination by initially measuring and characterizing positions, shapes and/or heights of the fiducial markers to ensure that they comply with the fiducial marker definition” [abstract] [0019-0051] see Fig. 1-4, electronic controller and robotic measuring system are coupled to communicated the measurements and performs the action provides the communicatively coupled to actuate the system based on instructions); 
Kuijpers and Lin and Staal are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain three dimensional additive manufacturing.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities controller and measuring system, as taught by Kuijpers, and incorporating electronic controller and robotic measuring system as taught by Staal.  

As to claim 19, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The additive manufacturing apparatus of claim 18, wherein the measuring system includes a laser rangefinder and the structures to be measured are the surface of the part and the surface of the uncured resin and the measuring system is configured to generate a signal indicative of the position of the surface of the part relative to the surface of the uncured resin and to determine movement of the stage based upon the signal (Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - depending on the condition detected, appropriate indication given to an operator - via a display - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 ” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, element 30 includes measuring devices and processor to measure the deviation of each cycle/step).

As to claim 23, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 22, further comprising the steps of: adding the error to an accumulated error value; determining the thickness of the compensation layer by using the accumulated error value; and wherein the accumulated error value is developed over multiple cycles (Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 ” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, element 30 includes measuring devices and processor detect and process anomalies provides accumulated error from error of each cycle/step).

As to claim 24, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 23, further comprising the steps of comparing the accumulated error value to a threshold error value; and performing the step of creating the compensation layer when the accumulated error value exceeds the threshold error value (Kuijpers [0050-69] “monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 ” [0005-0018] “particles in the resin do not exceed a particular size - filter unit arranged to ensure - a resin layer have a size not exceeding e.g. a layer thickness” [abstract] “device for manufacturing a three dimensional object, having a foil substrate and a resin depositor - a layer of curable resin - the foil substrate - radiation source - stage - to hold a stacked arrangement of one or more cured resin layers - positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5).

As to claim 25, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 22, further comprising the step of: 
selecting one of the following to be utilized as a compensation layer: a previously planned layer and a new layer (Lin [0056-57] “operations repeated for as - required for the layer, or the operations repeated for a new layer” [0033-55] see Fig. 1-13).

As to claim 26, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 22, wherein the dimension is the thickness of the cured build layer (Kuijpers [0050-69] “variable height blade 20 allows for a smooth and even layer of curable resin 6 having a predetermined thickness d across a width of the foil substrate 2 - monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 - cross sectional slice of the object 12 to be solidified” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, cross sectional slice of the object provides thickness).

As to claim 27, the combination of Kuijpers and Lin and Staal disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 22, wherein the dimension is the height of the part (Kuijpers [0050-69] “variable height blade 20 allows for a smooth and even layer of curable resin 6 having a predetermined thickness d across a width of the foil substrate 2 - monitoring unit 30 - provided with a power sensor 32 connected to the pump unit 16a, and a pressure sensor 31 in communication with the filter unit 16b - store measurement data and to process measurement data to detect anomalies, trends in sensor parameters - appropriate indication given - using a displacement sensor, e.g. by mechanical measurement, optical measurement, (ultra-)sonic measurement - connecting feed line 15a - additive manufacturing device using the appropriate measurements and processing in the health monitoring unit 30 - cross sectional slice of the object 12 to be solidified” [0005-0018] [abstract] “positioning system - for relative positioning the foil substrate and the stage” see Fig. 1-5, cross sectional slice of the object provides height). 


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kuijpers et al., USPGPub No. 20160332386 A1.
Staal, et al. (USPGPub No. 2018/0126629 A1)
Shkolnik, et al. USPGPub No. 20100125356 A1. 
Napadensky, USPGPub No. 20140036455 A1.
Clijsters et al., “In situ quality control of the selective laser melding process using a high-speed, real-time melt pool monitoring system, Int. J. Advanced Manufacture Technology, 2014”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119